Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepelev US 2015/0286317 in view of Chiang et al. US 2017/0024075.
Regarding claim 1, Shepelev teaches an OLED touch display panel (a touch screen panel 100 includes an organic LED, ¶40 -¶43, Figs 3-4), comprising a TFT back plate (TFT substrate 402, ¶52, Fig 4) and a cathode layer (cathode electrode, ¶43, layer, ¶52) disposed on the TFT back plate, 
wherein the cathode layer (cathode electrode, ¶43, layer, ¶52) comprises a plurality of touch leads (routing traces 240, ¶63) which are insulated (insulated 418, ¶52) from each other and a plurality of self-capacitance electrodes (sensor electrodes 202, ¶50) which are insulated (insulated 418, ¶52) from each other and arranged in a form of a matrix (the matrix 250, ¶44) and the touch leads extend to a non-display region (See ¶50: A first portion 306 of the routing trace 3021,1  is located outward of the area extent 230 of the sensor electrodes 220) of the OLED touch display panel; and
wherein each of the touch leads is connected with one of the self-capacitance electrodes (self-capacitance, ¶32; and each of routing traces 3021,1, 3021,2, 3022,1, and 3022,2 respectively coupled each of the sensor electrodes 2201,1, 2201,2, 2202,1, and 2202,2, see ¶50), and resistance values of the touch leads connected with the self-capacitance electrodes of a same row are all consistent. (See ¶50: the routing traces 3021,1, 3021,2, 3022,1, and 3022,2 have substantially the same resistance. In some embodiments, the routing traces 3021,1, 3021,2, 3022,1, and 3022,2 have substantially the same capacitance.)
Shepelev fails to teach the cathode layer comprises a plurality of touch leads and a plurality of self-capacitance electrodes.
Chiang teaches the cathode layer (cathode layer CA) comprises a plurality of touch sensing electrodes M1, M2 and their traces equivalent to touch leads. See Chiang ¶69 and Fig. 8.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the cathode layer CA comprises a plurality of touch sensing electrodes M1, M2 and their traces equivalent to touch leads disclosed by Chiang for the touch display system of Shepelev. The motivation for doing so would enhance the entire performance of the in-cell touch panel. 
Regarding claim 19, Shepelev teaches a touch display device, comprising the OLED touch display panel according to claim 1 (the input device 100 comprises a touch .
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepelev and Chiang as applied to claim 1 above, and further in view of Kono US 2013/0162596.
Regarding claim 3, Shepelev and Chiang fail to teach the self-capacitance electrode is in a rectangular shape; wherein in a left half part of the touch display panel, from left to right, areas of the self-capacitance electrodes increase gradually; and wherein in a right half part of the touch display panel, from right to left, areas of the self-capacitance electrodes increase gradually.
Kono teaches the capacitance electrode 22 is in a rectangular shape; wherein in a left half part of the touch display panel, from left to right, areas of the capacitance electrodes 22 increase gradually; and wherein in a right half part of the touch display panel, from right to left, areas of the capacitance electrodes 22 increase gradually. See Kono ¶37-¶38 and Fig. 3. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Kono for the touch sensing electrodes of Shepelev. The motivation for doing so would improve fast response of the sensitive region being touched. Kono ¶5.
Regarding claim 7, Shepelev and Chiang fail to teach a plurality of L-shape baffles disposed on the TFT back plate and a plurality of strip-shape baffles parallel to a horizontal edge of the L-shape baffle, wherein in a left half part of OLED touch display 
Kono teaches the conductive wires 21a to 21e are flexed at an end of the substrate 1 into an L-shape, and thereby ensure large gaps therebetween in the end of the substrate 1. Insofar as they ensure electrical connection with sensor electrodes 4 via the contact holes 31, the conductive regions 22a to 22e may have the same widths as those of the conductive wires 21a to 21e. See ¶38. It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Kono for the touch sensing electrodes of Shepelev. The motivation for doing so would improve fast response of the sensitive region being touched. Kono ¶5.
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepelev, Chiang and Kono as applied to claim 7 above, and further in view of Chang US 2013/0155012.
Regarding claim 8, Shepelev, Chiang and Kono fail to teach wherein vertical edges of two adjacent L-shape baffles are respectively connected with two ends of one of the strip-shape baffles, the vertical edges of the two adjacent L-shape baffles and the one of the strip-shape baffles define a touch region, and the horizontal edges of the two adjacent L-shape baffles define a lead region connected with the touch region.
Chang teaches wherein vertical edges of two adjacent L-shape baffles are respectively connected with two ends of one of the strip-shape baffles, the vertical edges of the two adjacent L-shape baffles and the one of the strip-shape baffles define 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Chang for the touch sensing electrodes of Shepelev. The motivation for doing so would improve fast response of the sensitive region being touched. Chang ¶36.
Regarding claim 9, Shepelev, Chiang, Kono and Chang teach OLED touch display panel according to claim 8, wherein the L-shape baffles and the strip-shape baffles partition the cathode layer into the self-capacitance electrodes located within the touch regions and the touch leads located within the lead regions. (See Chang ¶25).

Regarding claim 10, Shepelev, Chiang, Kono and Chang teach OLED touch display panel according to claim 7, wherein in the left half part of the OLED touch display panel, from left to right, or in the right half part of the OLED touch display panel, from right to left, opening directions of two adjacent L-shape baffles for defining the touch region of the first column are arranged oppositely, and opening directions of two adjacent L-shape baffles of other columns are the same. (See Chiang ¶6, See Chang ¶22-23.)

Regarding claim 11, Shepelev, Chiang, Kono and Chang teach OLED touch display panel according to claim 10, wherein except for the touch regions of the first row, a horizontal edge of an inner-most L-shape baffle in a row for defining a touch 

Regarding claim 12, Shepelev, Chiang, Kono and Chang teach OLED touch display panel according to claim 7, further comprising a pixel definition layer disposed on the TFT back plate, wherein the pixel definition layer comprises pixel partitions crossing each other transversely and longitudinally and an opening enclosed by the pixel partitions; and wherein the L-shape baffle and the strip-shape baffle are located on a side of the pixel partitions away from the TFT back plate. (See Shepelev ¶21. See Chang ¶21-¶22).

Regarding claim 13, Shepelev, Chiang, Kono and Chang teach OLED touch display panel according to claim 7, wherein shapes of longitudinal sections of the L-shape baffle and the strip- shape baffle are inverted trapezoids and the longitudinal sections are perpendicular to the TFT back plate.  (See Chang Fig. 1B).

Regarding claim 14, Shepelev, Chiang, Kono and Chang teach OLED touch display panel according to claim 7, further comprising spacers located within the touch region and disposed on the TFT back plate, wherein the L-shape baffle and the strip-shape baffle are located in a same layer with the spacers, and have a same material with the spacers, and the L-shape baffle and the strip-shape baffle are made of negative photoresist. (See Chang ¶22-¶23).

.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepelev, Chiang and Kono as applied to claim 7 above, and further in view of Tada et al. US 2017/0280531.
Regarding claim 16, Shepelev, Chiang, Kono and Chang fail to teach an organic material functional layer, the organic material functional layer comprises a hole injection layer, a hole transport layer, a padding layer, a buffer layer, an organic light emitting layer and an electron transport layer successively located on a side of the TFT back plate close to the cathode layer; wherein the hole injection layer, the hole transport layer, the buffer layer and the electron transport layer completely cover a display region of the TFT back plate, and the organic light emitting layer and the padding layer correspond to positions of the openings.
Taka teaches an organic material functional layer, the organic material functional layer (28BR, 28GB, 28BB) comprises a hole injection layer (28A1), a hole transport layer (28A2), a padding layer (an insulating layer 25), a buffer layer (a buffer layer), an organic light emitting layer (28BR, 28GB, 28BB) and an electron transport layer (28A2) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Tada for the touch panel of Shepelev. The motivation for doing so would enhance electron injection efficiency. Tada ¶72 
Regarding claim 17, Tada teaches the OLED touch display panel according to claim 12, further comprising an organic material functional layer, the organic material functional layer (28BR, 28GB, 28BB) comprising a hole injection layer (28A1), a hole transport layer (28A2), a padding layer (52), a buffer layer (a buffer layer), an organic light emitting layer and an electron transport layer successively located on a side of the TFT back plate close to the cathode layer and corresponding to positions of the openings. See Tada ¶62, ¶72 and Fig 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Tada for the touch panel of Shepelev. The motivation for doing so would enhance electron injection efficiency. Tada ¶72.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepelev US 2015/0286317 in view of Chiang as applied to claim 1 above, and further in view of Lee US 2017/0024046.
Regarding claim 18, Shepelev and Chiang fail to teach wherein the cathode layer comprises at least one of metallic magnesium and metallic silver.
Lee teaches the cathode layer 1160 is formed with metal material is selectively to be alloy of aluminum, silver, magnesium. See Lee ¶59.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify or substitute the cathode layer is formed with metal material is selectively to be alloy of silver, magnesium disclosed by Lee for the cathode layer of Shepelev and Chiang. The motivation for doing so would simplify the manufacturing process and increase the yield rate. Lee ¶53.
Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches dependent claims 2 and 4-6 as follows:
2. The OLED touch display panel according to claim 1, wherein in a left half part of the OLED touch display panel, from left to right, widths of touch leads connected with self-capacitance electrodes of a first column are the same as widths of touch leads connected with self-capacitance electrodes of a second column, and lengths of the touch leads connected with the self-capacitance electrodes of the first column are the 
4. The OLED touch display panel according to claim 3, wherein in any one of the left half part and the right half part of the OLED touch display panel, a sum of widths of touch leads connected with self-capacitance electrodes of a same row is less than or equal to 10% of a width of a self-capacitance electrode with the largest area in the same row; and wherein width directions of the touch leads and width directions of the self-capacitance electrodes are both perpendicular to extending directions of the touch leads.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: May 10, 2021